*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

Exhibit 10.1

ENDORSEMENT AGREEMENT

THIS AGREEMENT, made and entered into as of this 18th day of October, 2005, is
by and between CUTTER & BUCK INC. of 701 North 34th Street, Suite 400, Seattle,
Washington 98103 (the “Company”), and CLUB 59, INC. c/o IMG Worldwide, Inc. of
IMG Center, 1360 East 9th Street, Suite 100, Cleveland, Ohio 44114-1782
(“Licensor”):

WITNESSETH

WHEREAS, Annika Sorenstam (“Sorenstam”) is recognized as a highly skilled
professional golfer;

WHEREAS, Company and ESCH & STAM, INC. entered into an Endorsement Agreement
dated as of July 15, 2003, which agreement will expire on December 31, 2006 (the
“2003 Agreement”); and

WHEREAS, Company desires to continue to obtain the exclusive rights to use the
name, fame, image and athletic renown of Sorenstam in connection with the
advertisement and promotion of certain of its products following the expiration
of the 2003 Agreement on December 31, 2006; and

WHEREAS, Sorenstam has licensed all such rights to Licensor, along with the
right to sublicense such rights to third parties.

NOW, THEREFORE, the parties agree as follows:

1.   Definitions.   As used herein, the following terms shall be defined as set
forth below:

(a)   “Contract Period” shall mean that period of time commencing on January 1,
2007 and concluding December 31, 2011, unless terminated sooner as provided
herein.

(b)   “Contract Territory” shall mean worldwide.

(c)   “Contract Year” shall mean the consecutive twelve (12)-month period
beginning on any January 1st during the Contract Period.

(d)   “Gross Sales” shall mean total revenues, under generally accepted
accounting principles, from sales of the Licensed Products, but does not include
any revenue from sales, use or other transaction taxes, duties, handling,
graphics, embroidery or shipping.

(e)   “Net Sales” shall mean Gross Sales less Product returns, trade discounts,
samples, allowances, value added services, markdowns, customer chargebacks and
liquidation sales (substantially discounted and out of ordinary distribution
channel) of Licensed Products.

(f)    “Licensed Products” shall mean the “Tournament Collection by Annika”, the
“Annika Collection by Cutter & Buck” line of Products, or other similarly named
Product lines using the Sorenstam Identification on the Products’ affixed
labels, hang-tags or logos.

(g)   “Products” shall mean women’s apparel, including women’s shirts, pants,
sweaters, jackets and rainwear.

(h)   “Sorenstam Identification” means the right to use, subject to the
provisions hereof, Sorenstam’s name, fame, nickname, initials, autograph, voice,
video or film portrayals, facsimile signature, photograph, likeness and image or
facsimile image, and any other means of endorsement by Sorenstam used in
connection with the advertisement and promotion of the Company and the Products
(including the Licensed Products).

2.   Grant of Rights.   In consideration of the remuneration to be paid to
Licensor pursuant hereto, Licensor grants to Company and to its authorized
distributors and sublicensees the right and license during


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

the Contract Period to use the Sorenstam Identification solely in connection
with the advertisement, marketing and promotion of the Products within the
Contract Territory as set forth herein. Licensor agrees not to grant the right
to use the Sorenstam Identification to anyone other than Company in connection
with the advertisement and promotion of Products. It is understood that Company,
its authorized distributors and sublicensees may not use the Sorenstam
Identification in connection with any items for sale or resale, other than the
Products as specified herein. The foregoing rights to use the Sorenstam
Identification is limited to television, radio and print advertising,
advertising published over the Internet (provided such material is limited to
advertising or Product promotion only), public relations and marketing
materials, point-of-sale displays, free standing inserts, videos shown to
customers and consumers, catalogs for customers and consumers, direct mail
(including e-mail) and billboards. Company shall ensure that all uses of
Sorenstam Identification comply with applicable law.

3.   Prior Approval.   Company agrees that no use of the Sorenstam
Identification nor any item used in connection with the Sorenstam Identification
(including any Licensed Product) will be made hereunder unless and until the
same is approved by Licensor. Licensor agrees that any material, advertising or
otherwise, submitted for approval as provided herein may be deemed by Company to
have been approved hereunder if the same is not disapproved in writing within
ten (10) business days after receipt thereof. Licensor agrees that it will
reasonably cooperate with Company and that any material submitted hereunder will
not be unreasonably disapproved and, if it is disapproved, that Company will be
advised of the specific grounds therefor. If Company desires immediate approval
of advertising material hereunder, Company shall have the right to directly
contact Licensor’s authorized agent to obtain such approval. Company agrees to
protect indemnify and save harmless Licensor, Sorenstam and their authorized
agent, or any of them, from and against my and all expenses, damages, claims,
suits, actions, judgments and costs whatsoever, arising out of, or in any way
connected with any advertising material furnished by, or an behalf of Company,
except with respect to any inaccurate information furnished by them expressly
for use in such advertising.

4.   Remuneration.   In consideration of the endorsement rights and granted
hereunder, Company shall pay to Licensor the annual fees (the “Annual Fee”) in
the Contract Years as follows:

Contract Year

 

 

 

Annual Fee

 

2007

 

 

[*]

 

 

2008

 

 

[*]

 

 

2009

 

 

[*]

 

 

2010

 

 

[*]

 

 

2011

 

 

[*]

 

 

 

One-half of the Annual Fee will be due on or before January 10 and July 10 of
each Contract Year.

2


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

5.   Bonuses.   It is agreed that should Sorenstam achieve any of the
accomplishments set forth in the following schedule during the Contract Period,
then Company will provide Licensor the additional remuneration set forth below
for each such accomplishment due to the increased value in the Sorenstam
Identification.

Accomplishment

 

 

 

Bonus Amount

 

Major win (Dinah Shore, U.S. Open, British Open, LPGA Championship) 

 

 

[*]

 

 

LPGA Tour Win

 

 

[*]

 

 

PGA Tour Top 20

 

 

[*]

 

 

All Other Event Wins

 

 

[*]

 

 

 

Bonus payments under this Section 5 will be due within forty-five (45) days
following the achievement of each of the accomplishments set forth above
pursuant to the terms set forth in Section 8 below.

6.   Royalty on Licensed Products.

(a)   Calculation of Royalty Fees.   In addition to the payments provided in
Sections 4 and 5, Company will pay to Licensor in U.S. Dollars a fee (“Royalty
Fee”) of [*] of the Net Sales of Licensed Products sold by Company directly or
through its distributors or sublicensees during the Contract Term.

(b)   Payment of Royalty Fee.   Company will account for and pay the Royalty Fee
to Licensor within forty-five (45) days following the end of each fiscal quarter
during the Contract Period. Amounts not paid when due will accrue interest from
the date due until paid at the rate of one and one-half percent (1.5%) per month
or the maximum interest permitted by applicable laws, whichever is less.

(c)   Royalty Report.   Company will deliver to Licensor, at the time each
Royalty Fee payment is due, an itemized statement (“Royalty Report”)
(i) indicating the total amount of Net Sales of all Licensed Products shipped
during the previous fiscal quarter, and (ii) showing the number of Licensed
Products sold by category of Product. Company will furnish the required Royalty
Report to Licensor whether or not any Licensed Products have been sold during
the relevant fiscal quarter. The receipt or acceptance by Licensor of any
Royalty Report or of any payments made under this Agreement will not preclude
Licensor from questioning the correctness thereof at any time. Licensor reserves
the right to audit the calculation of Net Sales provided in the Royalty Report,
and Company will cooperate with the Licensor in any such audit request.

(d)   Currency.   Whenever it becomes necessary under this Section 6 to convert
a monetary amount from a foreign currency to U.S. Dollars (whether for
reporting, statements, or other purposes), such conversion will be made at the
average of the currency exchange rates during the applicable reporting period,
as derived using the “FX History” Currency Tool, Interbank Rate, currently
posted at www.oanda.com (“Conversion Tool”). A conversion for the purpose of
calculating a royalty payment pursuant to this Section 6 will be weighted
according to the relative amount of net sales within each fiscal quarter. If the
Conversion Tool is discontinued or otherwise no longer available, the parties
will use such other index or computation that replaces the Conversion Tool or
otherwise will result in substantially the same conversion rate as would be
obtained by using the Conversion Tool.

(e)   Marketing Commitment.   Company agrees that it will continue in good faith
to produce and market Licensed Products in the same manner that it is currently
producing and marketing such items as of

3


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

September 1, 2005 unless Company and Sorenstam believe it is not commercially
reasonable to continue to produce and market the Licenced Products.

7.     Services of Licensor.   (a)  If Company desires to utilize the services
of Sorenstam as a model in connection with Company advertising to promote its
Products or as a part of a special promotional appearance for the Company,
Licensor agrees, at the request of Company to provide the services of Sorenstam
for two (2) days per Contract Year as mutually agreed upon and at places
reasonably convenient to her schedule. Each day shall not exceed five (5) hours
unless otherwise agreed upon, Company agrees that it will reimburse Licensor for
all reasonable travel, lodging and meal expenses incurred by Licensor or
Sorenstam in connection with such services. Licensor agrees to use its best
efforts to cause Sorenstam to make appearances at Company’s booth at the PGA
Show in Orlando, Florida each Contract Year during the Contract Period. If
Sorenstam is unable to attend the PGA Show in any Contract Year, Licensor agrees
that it will provide Sorenstam’s services for 90 minutes in such Contract Year
at a mutually agreed upon time and location. If Sorenstam retires from
competitive golf during the Contract Period, Licensor agrees that Sorenstam will
provide Company with an additional service day per Contract Year starting in the
Contract Year Sorenstam retires from competitive playing. Company further
understands that failure to utilize services of Sorenstam pursuant to this
section shall not result in any reduction in payments to Licensor hereunder nor
may the obligation to provide services be carried forward or backward to any
Contract Year. The obligations of Licensor to provide services of Sorenstam
hereunder are subject to the condition that payments to Licensor are current and
up to date.

(b)   Should Company use Sorenstam in television advertising to promote
Company’s Products, Company will make all applicable required union scale and
pension and welfare payments.

(c)   During the Contract Period, Sorenstam shall wear Company Products at all
professional golf events and at all media appearances where appropriate. It is
agreed that the logo or name of Company (the “Company Logo”) shall be affixed to
the left chest locations of all Company Products that Sorenstam wears, when she
plays professional golf. Company agrees that it will be responsible for, and the
cost of, affixing the Company Logo on all such Outerwear. Company acknowledges
that other locations on Sorenstam’s Products are reserved for Licensor’s other
sponsors. Furthermore, Company understands that if Sorenstam participates in a
special team event where there is an official uniform, then Sorenstam is
permitted to wear such uniform during such event (e.g., Solheim Cup, World Cup,
etc.).

(d)   During each Contract Year, Company shall supply Sorenstam with sufficient
quantities of Company’s Products (at least 100 pieces of golf apparel) which are
entirely suitable for Sorenstam’s use in tournament competition so she can wear
such apparel while she plays professional golf. Company agrees to pay all
charges in connection with the delivery of Products to Sorenstam, including
shipping charges, air-freight charges and customs charges. Company agrees to
reimburse Sorenstam’s authorized agent for all such reasonable expenses incurred
by it in connection with the transfer of Products and Clothing to Sorenstam.

(e)   On a semi-annual basis, Sorenstam shall provide to Company colors and
styling suggestions for the Licensed Products that Company wishes to produce.
Before each season is finalized, Company will provide Licensor with the right to
review the design materials for the upcoming season, including color images and
fabric samples. The Company will, in good faith, consider any suggestions by
Sorenstam before finalizing the Product Line, with such review and consideration
to constitute Licensor’s approval as contemplated herein.

4


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

8.   Payments.   All payments shall be made by wire transfer drawn to the
account of “Club 59, Inc.” as follows:

[***]

[***]

[***]

[***]

[***]

[***]

Past due payments hereunder shall bear interest at the rate of (a) one and
one-half percent (1.5%) per month, or (b) the maximum interest rate permissible
under law, whichever is less. All amounts herein are in United States Dollars.

9.   Authorized Agent.   Licensor hereby designates IMG Worldwide, Inc. of IMG
Center, 1360 East 9th Street, Suite 100, Cleveland, Ohio 44114-1782, Attention: 
Mark Steinberg as its authorized agent for all purposes hereunder. All notices
or submissions to be made or delivered Company to Licensor pursuant to this
Agreement shall be delivered to said address free of all charges such as, for
example, shipping charges and customs charges. In the event that any such
charges are paid by Licensor or by its authorized agent, Company agrees to make
prompt reimbursement. All notices or submissions to be made or delivered to
Company pursuant to this Agreement shall be delivered to 701 North 34th Street,
Suite 400, Seattle, Washington 98103, Attention:  John T. Wyatt.

10.   Default.   (a)  If either party at any time during the Contract Period
shall (i) fail to make any payment of any sum of money herein specified to be
made, or (ii) fail to observe or perform any of the covenants, agreements or
obligations hereunder (other than the payment of money), the nondefaulting party
may terminate this Agreement as follows: as to (i) if such payment is not made
within ten (10) business days after the defaulting party shall have received
written notice of such failure to make payment, or as to (ii) if such other
default is not cured within thirty (30) days after the defaulting party shall
have received written notice specifying in reasonable detail the nature of such
default. In order to be a sufficient notice hereunder, any such written notice
shall specify in detail each item of default and shall specify the provision of
this Agreement which applies to each item of default, and shall specify in
detail the action the defaulting party is required to take in order to cure each
item of default. The termination rights set forth in this section shall not
constitute the exclusive remedy of the nondefaulting party hereunder, however,
and if default is made by either party hereunder, the other may resort to such
other remedies as said party would have been entitled to if this section had
been omitted from this Agreement, subject to the terms of this Agreement.
Termination under the provisions of this section shall be without prejudice to
any rights or claims which the terminating party may otherwise have against he
defaulting party, and if Company is the defaulting party, Company shall be
responsible for any and all payments due under the terms of this Agreement in
addition to other liabilities set forth above.

(b)   If Company shall become bankrupt or insolvent, or if Company’s business
shall be placed in the hands of a receiver, assignee or trustee, whether by
voluntary act of Company or otherwise, the Contract Period shall, at the
election of Licensor, immediately terminate.

5


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

11.   Use of Sorenstam Identification After Termination.

(a)   Except as provided in Section 11(b) below, from and after the termination
of the Contract Period all of the rights of Company to the use of the Sorenstam
Identification shall cease absolutely and Company shall not thereafter use or
refer to the Sorenstam Identification in advertising or promotion in any manner
whatsoever. Except as provided in Section 11(b) below, it is further agreed that
following termination of the Contract Period, Company shall not advertise,
promote, distribute or sell any item whatsoever in connection with the use of
any name, figure, design, logo, trademark or trade name similar to or suggestive
of the Sorenstam Identification.

(b)   (i)   Company may liquidate and sell its inventory of Licensed Products
(including any inventory then in production) for a period of one hundred eighty
(180) days after the termination date of the Contract Period, subject to the
Company’s continued obligation to pay the Royalty Fee as provided in Section 6
above, and will deliver the Royalty Report with respect to such liquidation
sales within forty-five (45) days following the end of such one hundred eighty
(180) day period.

         (ii)   If Company has not disposed of all Licensed Products as provided
in Section 11(b)(i) above by the end of the one hundred eighty (180) day period,
Company, at its option, may either (a) remove or obliterate entirely from such
Licensed Products (and any labels, tags, riders and the like) all references to
any Sorenstam Identification, then sell the same; or (b) destroy all such
remaining Licensed Products.

12.   Trademarks.   Company agrees that it will not file, during the Contract
Period or thereafter, any application for trademark registration or otherwise
obtain or attempt to obtain ownership of any trademark or trade name within the
Contract Territory or in any other country of the world which consists of the
Sorenstam Identification or any mark, design or logo intended to obtain any
rights to Sorenstam Identification or to identify products as being endorsed by
Sorenstam. In the event that, prior to commencement of the Contract Period,
Company has filed one or more applications for registration of any such
trademark, or otherwise has obtained any rights to such trademark, Company
agrees to cause such applications and/or trademarks to be assigned and
transferred to Licensor forthwith.

13.   Reservation of Rights.   All rights not herein specifically granted to
Company shall remain the property of Licensor to be used in any manner Licensor
deems appropriate. Company understands that Licensor bas reserved the right to
authorize others to use Sorenstam Identification within the Contract Territory
and during the Contract Period in connection with all tangible and intangible
items and services other than Products themselves. Licensor is not aware of any
such rights that would conflict with the nature or image of Company Products.

14.   Indemnity.   Company agrees to protect, indemnify and save harmless
Licensor, Sorenstam and their authorized agent or any of them, from and against
any and all expenses, damages, claims, suits, actions, judgments and costs
whatsoever, including reasonable attorneys’ fees, arising out of, or in any way
connected with, actions or omissions of Company, any advertising material
famished by, or an behalf of, Company or my claim or action for personal injury,
death or other cause of action involving alleged defects in Company’s Products
or services. Company agrees to provide and maintain, at its own expense, general
commercial and, product liability insurance with limits no less then $3,000,000
and naming Licensor and Sorenstam as additional named insureds. Within thirty
(30) days from the date hereof, Company will submit to Licensor evidence of such
policy, requiring that the insurer shall not terminate or materially modify such
without written notice to Licensor at least twenty (20) days in advance,
thereof.

15.   Special Right of Termination.   Company shall have the right to terminate
this Agreement upon written notice to Licensor if the commercial value of the
Sorenstam Identification is substantially reduced

6


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

because Sorenstam (i) has been charged with illegal or immoral conduct which
could result in a felony conviction and such charges have not been dismissed or
terminated within ninety (90) days; or (ii) fails an officially sanctioned drug
test or is criminally convicted of any felony or drug related offense. Any
termination pursuant to this paragraph shall become effective on the thirtieth
(30th) day next following the date of receipt by Licensor of Company’s written
notice to so terminate.

16.   Contract Extension.   Due to long product development lead times, Company
and Licensor agree to begin discussions for the renewal of this Agreement by
July 1, 2011. All terms of the 2003 Agreement will remain in effect until its
expiration on December 31, 2006. The terms of this Agreement will automatically
commence on January 1, 2007 and expire on December 31, 2011.

17.   Limited Liability.   Notwithstanding anything to the contrary herein, in
the event Company incurs any expenses, damages or other liabilities (including,
without limitation, reasonable attorneys’ fees) in connection with the
performance or nonperformance of any term or provision hereof, Licensor’s
liability to Company shall not exceed the remuneration, excluding reimbursement
of expenses, actually paid to Licensor by Company. In no event will Licensor be
liable for any indirect, incidental, reliance, special or consequential damages
arising out of the performance or nonperformance of this Agreement, whether or
not Licensor had been advised of the possibility of such damages. It is
understood that Sorenstam is not a party hereto and has no liability hereunder
but is an intended specific third party creditor beneficiary hereof.

18.   Waiver.   The failure of either party at any time or times to demand
strict performance by the other of any of the terms, covenants or conditions set
forth herein shall not be construed as a continuing waiver or relinquishment
thereof and each may at any time demand strict and complete performance by the
other of said terms, covenants and conditions. Any waiver of such rights must be
set forth in writing.

19.   Severability.   If any provision of this Agreement shall be declared
illegal, invalid, void or unenforceable by any judicial or administrative
authority, the validity of any other provision and of the entire Agreement shall
not be affected thereby.

20.   Assignment.   This Agreement shall bind and inure to the benefit of
Company and Licensor, and their respective successors and assigns.

21.   Arbitration/Governing Law.   This Agreement shall be governed by, and its
provisions enforced in accordance with, the laws of the State of Ohio, without
regard to its principals of conflicts of laws. In the event a dispute arises
under this Agreement which cannot be resolved, such dispute shall be submitted
to arbitration and resolved by a single arbitrator (who shall be a lawyer not
employed by or associated with either party to this Agreement) in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. All such arbitration shall take place at the office of the
American Arbitration Association located in Cleveland, Ohio. Each party is
entitled to depose one fact witness and any expert witness retained by the other
party, and to conduct such other discovery as the arbitrator deems appropriate.
The award or decision rendered by the arbitrator shall be final, binding and
conclusive and judgment may be entered upon such award by any court.

22.   Significance of Headings.   Section headings contained herein are solely
for the purpose of aiding in speedy location of subject matter and are not in
any sense to be given weight in the construction of this Agreement. Accordingly,
in case of any question with respect to the construction of this Agreement, it
is to be construed as though such section headings had been omitted.

7


--------------------------------------------------------------------------------


*Information has been omitted pursuant to a request for confidential treatment
and has been filed separately with the Securities and Exchange Commission.

23.   No Joint Venture.   This Agreement does not constitute and shall not be
construed as constituting an association, partnership, joint venture or
relationship of principal and agent or employer and employee between Licensor
and Company. Neither party shall have any right to obligate or bind the other
party in any manner whatsoever, and, except as expressly set forth herein,
nothing herein contained shall give, or is intended to give, any rights of any
kind to any person.

24.   Entire Agreement.   This writing constitutes the entire agreement between
the parties hereto and may not be changed or modified except by a writing signed
by the party or parties to be charged thereby.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

CUTTER & BUCK INC.

 

CLUB 59, INC.

By:

 

JOHN T. WYATT

 

By:

 

ANNIKA SORENSTAM

 

 

Name:

 

John T. Wyatt

 

 

 

Name:

 

 

 

 

Title:

 

President & CEO

 

 

 

Title:

 

 

 

8


--------------------------------------------------------------------------------